COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-08-234-CR


EX PARTE

KEITH WILLIAM MOORE


                                          ------------

           FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                          ------------

                           MEMORANDUM OPINION 1

                                          ------------

      This is an appeal from the trial court’s orders on Appellant Keith William

Moore’s application for writ of habeas corpus to reduce bail, in which the trial

court reduced the total bail in Appellant’s seven pending criminal cases from

$180,000 to $130,000. We affirm.

                                     Background




      1
          … See T EX. R. A PP. P. 47.4.
      Appellant alleges that he has been in jail since his arrest on March 4,

2008, and he is awaiting trial on charges for evading arrest with a vehicle,

possession of a controlled substance, aggravated assault on a public servant,

felon in possession of a firearm, fraudulent use/possession of identifying

information, theft under $1,500, and forgery. The trial court set bail in the

total amount of $180,000. Appellant filed an application for writ of habeas

corpus to reduce bail to $20,000 or, alternatively, to be released on a personal

bond. The trial court held a hearing on Appellant’s habeas application on June

13, 2008, and reset or maintained bail at the following amounts for each of the

charges:


 Charge                                      Original bail   Current bail

 Evading arrest                               $25,000.00      $15,000.00

 Possession of a controlled substance         $25,000.00      $15,000.00

 Aggravated assault on a public servant       $50,000.00      $50,000.00

 Felon in possession of a firearm             $25,000.00      $15,000.00

 Theft                                        $25,000.00      $15,000.00

 Fraudulent use/possession of identifying     $25,000.00      $15,000.00
 information

 Forgery                                       $5,000.00        $5,000.00

 TOTAL                                       $180,000.00     $130,000.00

      Appellant filed this appeal from the trial court’s orders.    On July 16,

2008, the official court reporter notified this court that there is no reporter’s

                                        2
record of the bail reduction hearing. We did not request briefing. See T EX. R.

A PP. P. 31.1, 31.2.

                               Standard of Review

      We review the trial court’s denial of a bond-reduction request under an

abuse of discretion standard. See Ex parte Rubac, 611 S.W.2d 848, 850 (Tex.

Crim. App. [Panel Op.] 1981); Ex parte Scott, 122 S.W.3d 866, 868 (Tex.

App.—Fort Worth 2003, no pet.); see also T EX. C ODE C RIM. P ROC. A NN. art.

17.15 (Vernon 2005) (giving trial court discretion to set amount of bond). To

determine whether a trial court abused its discretion, we must decide whether

the trial court acted without reference to any guiding rules or principles; in other

words, we must decide whether the act was arbitrary or unreasonable.

Montgomery v. State, 810 S.W.2d 372, 380 (Tex. Crim. App. 1990). Merely

because a trial court may decide a matter within its discretion in a different

manner than an appellate court would in a similar circumstance does not

demonstrate that an abuse of discretion has occurred. Id.

                             Reasonable Bail Factors

      The primary purpose of an appearance bond is to secure the presence of

the defendant at trial on the offense charged. Ex parte Vasquez, 558 S.W.2d
477, 479 (Tex. Crim. App. 1977); Scott, 122 S.W.3d at 868. Accordingly,

bail should be set high enough to give reasonable assurance that the defendant

                                         3
will appear at trial, but it should not operate as an instrument of oppression.

Scott, 122 S.W.3d at 868. In a habeas proceeding, the burden of proof is on

the defendant to show that the bail, as set, is excessive. Rubac, 611 S.W.2d

at 849.

      Article 17.15 of the Texas Code of Criminal Procedure sets forth the

following criteria for establishing a defendant’s bond:

      1. The bail shall be sufficiently high to give reasonable assurance
      that the undertaking will be complied with.

      2. The power to require bail is not to be so used as to make it an
      instrument of oppression.

      3. The nature of the offense and the circumstances under which
      it was committed are to be considered.

      4. The ability to make bail is to be regarded, and proof may be
      taken upon this point.

      5. The future safety of a victim of the alleged offense and the
      community shall be considered.

T EX. C ODE C RIM. P ROC. A NN. art. 17.15. In addition to these factors, the court

should also weigh the following factors in determining the amount of the bond:

(1) the accused’s work record; (2) the accused’s family ties; (3) the accused’s

length of residency; (4) the accused’s prior criminal record, if any; (5) the

accused’s conformity with the conditions of any previous bond; (6) the

existence of outstanding bonds, if any; and (7) aggravating circumstances


                                        4
alleged to have been involved in the charged offense. Rubac, 611 S.W.2d at

849–50; Scott, 122 S.W.3d at 869. The accused’s potential sentence and the

nature of the crime are also primary factors to be considered. Ex parte Hunt,

138 S.W.3d 503, 506 (Tex. App.—Fort Worth 2004, pet. ref’d).

           The nature of the offenses and the potential sentences

      The nature of the offense and the circumstances surrounding the offense

are primary factors in determining what constitutes a reasonable bond. T EX.

C ODE C RIM. P ROC. A NN. art. 17.15(3); see Ex parte Davila, 623 S.W.2d 408,

410 (Tex. Crim. App. [Panel Op.] 1981).        In considering the nature of the

offense, it is proper to consider the possible punishment.        Vasquez, 558

S.W .2d at 479–80. When the nature of the offense is serious and involves

aggravating factors, a lengthy prison sentence following trial is probable. Scott,
122 S.W.3d at 869. Therefore, pretrial bond must be set sufficiently high to

secure the presence of the accused at trial because the accused’s reaction to

the prospect of a lengthy sentence might be to not appear. Id.

      Appellant faces the following ranges of punishment if convicted of the

charges pending against him:2


      2
       … The following ranges are low-side estimates because the limited record
before us does not reflect information, such as prior convictions, that would
enhance the range of punishment. The felon-in-possession of a firearm charge
indicates that Appellant has at least one prior felony conviction.

                                        5
          Charge                              Punishment range

          Evading arrest                      Two to ten years 3

          Possession of a controlled          180 days to two years 4
          substance

          Aggravated assault on a public      Five to ninety-nine
          servant                             years or life 5

          Felon in possession of a firearm    Two to ten years 6

          Theft under $1,500                  Zero to one year 7

          Fraudulent use/possession of        180 days to two years 8
          identifying information

          Forgery                             Zero to one year 9

Given the applicable ranges of punishment and the relative seriousness of the

charged offenses, and specially noting that one charge is evading arrest, the

trial court properly could have concluded that the bail amounts set forth above




      3
          … T EX. P ENAL C ODE A NN. §§ 12.34, 38.04 (Vernon 2003).
      4
       … T EX. H EALTH & S AFETY C ODE A NN. § 481.115 (Vernon 2003); T EX. P ENAL
C ODE A NN. § 12.35(a) (Vernon Supp. 2008).
      5
      … T EX. P ENAL C ODE A NN. § 12.32 (Vernon 2003), § 22.02(b)(2)(B)
(Vernon Supp. 2008).
      6
          … Id. § 12.34, § 46.04 (Vernon Supp. 2008).
      7
          … Id. § 12.21 (Vernon 2003), § 31.03(e)(3) (Vernon Supp. 2008).
      8
          … Id. §§ 12.35(a), 32.51(c) (Vernon Supp. 2008).
      9
          … Id. § 12.21, § 32.21(c) (Vernon Supp. 2008).

                                         6
were reasonable to ensure Appellant’s presence at the trial or trials on the

various charges.

                              Ability to make bond

      In his verified application for writ of habeas corpus, Appellant stated that

he was indigent and unable to make bail in the amount of $180,000. Appellant

also stated that he had undergone cancer treatment and that the cost of such

treatment rendered him indigent.

      The accused’s ability to make bond is merely one factor to be considered

in determining the appropriate amount of bond. T EX. C ODE C RIM. P ROC. A NN. art.

17.15(4); Scott, 122 S.W.3d at 870. Simply because a defendant cannot meet

the bond set by the trial court does not automatically render the bond

excessive.   Scott, 122 S.W .3d at 870.        “If the ability to make bond in a

specified amount controlled, then the role of the trial court in setting bond

would be completely eliminated, and the accused would be in the unique

posture of determining what his bond should be.” Id.

      A writ applicant bears the burden of proving facts that would entitle him

to relief. Ex parte Kimes, 872 S.W.2d 700, 703 (Tex. Crim. App. 1993). An

appellant has the burden to properly initiate the completion of a record

sufficient to illustrate reversible error. See T EX. R. A PP. P. 35.3; see also Cheek




                                         7
v. State, 65 S.W.3d 728, 730 (Tex. App.—Waco 2001, no pet.); Kent v. State,

982 S.W.2d 639, 641 (Tex. App.—Amarillo 1998, pet. ref’d, untimely filed).

      Because there is no record of the bail reduction hearing, we cannot

review the evidence, if any, submitted to the trial court regarding Appellant’s

alleged indigency. Moreover, Appellant averred in his application for writ of

habeas corpus that he could not afford bail of $180,000, and the trial court

reduced his total bail from $180,000 to $130,000. On the other hand, the

clerk’s record shows that the trial court declared Appellant indigent in January

2008 and appointed counsel to represent him in at least three of his pending

cases. However, the fact that the trial court had previously declared Appellant

indigent is but one factor, and this factor alone does not establish an abuse of

discretion or render the bail excessive.     See Scott, 122 S.W.3d at 870.

Therefore, we cannot say that the trial court abused its discretion by failing to

further reduce Appellant’s bail based on his claim of indigency.

                               Community ties

      In his habeas application, Appellant also stated that he was a life-long

resident of Tarrant County. Courts may consider an accused’s work record,

family ties, and length of residency to determine what constitutes reasonable

bond. See Rubac, 611 S.W.2d at 849; Scott, 122 S.W.3d at 871. Again, in

the absence of a reporter’s record, we cannot say that the trial court abused its

                                       8
discretion by denying further bail reduction based on Appellant’s assertion that

he is a lifelong Tarrant County resident. His application, and therefore the

entire record, is silent about his familial ties to the county and his work record.

                                  Other factors

      As mentioned above, a court should also weigh the accused’s prior

criminal record, if any; the accused’s conformity with the conditions of any

previous bond; the existence of outstanding bonds, if any; and aggravating

circumstances alleged to have been involved in the charged offense. Rubac,
611 S.W.2d at 849–50; Scott, 122 S.W.3d at 869.

      The fact that Appellant has been charged with felon in possession of a

firearm shows that he has at least one prior felony conviction. One of the other

charges is evading arrest, suggesting that Appellant is a flight risk. The most

serious charge is aggravated assault on a public servant. These factors tend

to support the trial court’s refusal to further reduce bail on all of the charges.

                                   Conclusion

      Affording due deference to the trial court’s ruling, and in the absence of

a reporter’s record, we cannot say that the trial court acted arbitrarily or

unreasonably by refusing to further reduce Appellant’s bail. Appellant has failed

to demonstrate that the bonds set are excessive or that the trial court abused




                                        9
its discretion.   We therefore affirm the trial court’s orders on Appellant’s

application for writ of habeas corpus.

                                                      PER CURIAM

PANEL: GARDNER, J.; CAYCE, C.J.; and LIVINGSTON, J.

DO NOT PUBLISH
T EX. R. A PP. P. 47.2(b)

DELIVERED: August 28, 2008




                                         10